Citation Nr: 1433752	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, and to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2013 the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2013 Board Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, and to include as a result of herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus had its onset in service and has continued since service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of entitlement to service connection for tinnitus constitutes a complete grant of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error and no further discussion of VA's duty to notify and assist is necessary.  

The Veteran contends that exposure to loud noise as a Movement Control Specialist during active service in Vietnam caused his current tinnitus disability.  Specifically, he states that during his one-year tour of duty in Vietnam, he drove or was otherwise exposed to large, loud, vehicles 14 hours a day, with one day off every two weeks.  He further stated that he did not use hearing protection.  For this reason, he asserts that he is entitled to service connection for tinnitus. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has provided competent lay statements sufficient to establish a current tinnitus disability.  "Lay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, the Veteran's June 2013 testimony describing a constant ringing in the ears is competent evidence.  A December 2012 VA treatment record additionally provides that the Veteran has endorsed symptoms of tinnitus.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.

With respect to the second element necessary to establish entitlement to service connection, the Board notes that the Veteran's service treatment records have not been associated with the claims file.  In August 2009, the RO issued a Formal Finding of Unavailability of Service Records, stating that repeated efforts to obtain the Veteran's military records have been futile.  However, the evidence of record nonetheless supports a finding that the Veteran sustained an in-service injury in the form of significant noise exposure.  Specifically, the Veteran's Form DD-214 lists his military occupational specialty as a Movement Control Specialist, with service in Vietnam.  In his April 2009 claim, March 2010 Notice of Disagreement, and at his June 2013 Board hearing, the Veteran has consistently stated that while serving in Vietnam, he often drove and was exposed to loud vehicles, to include tanks, armored personnel carriers, and M88 tank retrievers, for hours at a time and without the use of any hearing protection.  As the Veteran's service personnel records are supportive of his credible and competent contentions regarding exposure to loud noise in service, the Board finds that the element of the incurrence of an in-service injury is met.  38 C.F.R. § 1154(a) (2013). 

The third element for service connection is medical evidence, or, in some circumstances, lay evidence of a nexus between the current disability and the in-service injury or disease.  Although the Veteran's service treatment records are unavailable and the Veteran specifically testified that he did not seek treatment for tinnitus or hearing loss in service, the Veteran has indicated that the onset of tinnitus occurred during active service with a gradual increase in severity.  Specifically, in his June 2013 testimony, the Veteran stated that "there were times that [he] . . . was suffering from the noise and that there would be a ringing in [his] ears from the noise during the day," but that "it was just something that [he] dealt with in [his] job, and [he] didn't think anything of it."  The Board additionally notes that a December 2012 VA treatment record states that the Veteran reported onset of tinnitus "[t]en years ago," and that he attributed his tinnitus to in-service noise exposure.  The Veteran clarified during the hearing, however, that he had the symptoms in service, but dealt with them, and that the symptoms continued thereafter on a recurrent basis and progressively worsened.  The Veteran was able to provide a detailed history of the progression of his disorder during the hearing and the Board finds no reason to doubt the credibility of the Veteran's testimony. 

Thus, the lay statements of the Veteran regarding onset of tinnitus in service with gradual progression are found to be competent and credible.  The Board notes the lay reports of the Veteran experiencing hearing problems during service in Vietnam, as well as his disregarding such problems and failing to seek medical treatment due to his belief that it "was not anything that . . . [he] needed to go to the doctors for or anything."  Resolving all doubt in the Veteran's favor, the Board finds that the required nexus has been established for the Veteran's current tinnitus disability, and entitlement to service connection is granted.



ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that remand is necessary in order to obtain an addendum opinion with respect to the etiology of the Veteran's hypertension.

In his April 2009 claim, the Veteran asserted that his hypertension is secondary to his diabetes mellitus type II (diabetes), which was found to be entitled to service-connection as a result of herbicide exposure.  The Veteran was provided with a VA examination for hypertension in January 2010.  The examiner provided an opinion that the Veteran's hypertension is less likely as not caused by or a result of the Veteran's service-connected diabetes and provided a rationale in support of that conclusion.  The examiner did not specifically opine as to whether the Veteran's hypertension is etiologically related to his exposure to herbicides, to include Agent Orange or whether hypertension is aggravated by the diabetes mellitus.  Accordingly, additional medical inquiry is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this remand to the January 2010 VA compensation examiner (or a suitable substitute if that examiner is unavailable).  

The examiner is asked to review the claims file and provide opinions as follows:

a)  whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension is related to his active service, to include as a result of presumed herbicide exposure therein.  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available). 

b)  whether it is at least as likely as not that hypertension is due to the service-connected diabetes mellitus.

c)  whether it is at least as likely as not that hypertension is aggravated (i.e., worsened) beyond the natural progress by the service-connected diabetes mellitus.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


